IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT W. SEIDEN ESQ., in his   §
capacity as Receiver for Southern China
                                §
Livestock, Inc.,                §                     No. 174, 2017
                                §
    Plaintiff Below, Appellant, §
                                §                     Court Below: Court of Chancery
    v.                          §                     of the State of Delaware
                                §
SHU KANEKO a/k/a JOSEPH KANEKO, §                     C.A. No. 9861-VCS
                                §
    Defendant Below, Appellee.  §

                                Submitted: December 6, 2017
                                Decided:   December 15, 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                          ORDER

       This 15th day of December 2017, it appears to the Court that the judgment of the

Court of Chancery should be affirmed on the basis of and for the reasons assigned in

its memorandum opinion dated March 22, 2017 and revised March 23, 2017.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice



1
 Robert W. Seiden Esq in his capacity as Receiver for S. China Livestock, Inc. v. Shu Kaneko a/k/a
Joseph Kaneko, C.A. No. 9861-VCS, 2017 WL 1093937 (Del. Ch. Mar. 22, 2017).